Citation Nr: 1042030	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  01-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, B.M, & A.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

In November 2003 and April 2007, the Board remanded this claim 
for additional development.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in December 2002 by a Veterans Law Judge no 
longer with the Board.  A second hearing was provided in October 
2010 by the undersigned Veterans Law Judge.  Transcripts from 
both hearings are associated with the claims file.

The issues of entitlement to service connection for 
diabetes mellitus, type 2, and hypertension have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (a)(2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to Include PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or  
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for PTSD.  The Veteran 
reported several stressors including that while stationed at 
Elmendorf Air Force Base in Alaska, he was sent on a training 
mission.  During that training mission, a National Guard plane 
that was training with the Veteran's tank crashed into the tank 
in approximately February or March 1957, killing the pilot and 
injuring or possibly killing the Veteran's tank commander.  
Specifically, the Veteran stated that the plane came too close to 
the tank and slashed a Lieutenant's face and hand, causing body 
parts and blood to fall down into the tank.  The Veteran stated 
that the mission turned into a recovery mission to recover the 
killed pilot.  See October 2010 BVA Hearing Transcript.

The RO attempted verification of the Veteran's stated stressors.  
The Board notes that multiple attempts for verification were made 
using an incorrect name and social security number for the 
Veteran.  However, personnel records indicate the Veteran was 
with the 12th Tank Company in Fort Richardson, Alaska, in April 
1957.  The U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)) indicated that the 12th Tank Company was located 
in Alaska from 1951 to 1957.  See CURR Response February 2007.  
The Board notes that military history indicates that Fort 
Richardson was later renamed to Elmendorf Air Force Base and is 
located northeast of and adjacent to Anchorage.  See Location and 
History: Elmendorf Air Force Base, Alaska.

Military history for the 176th Wing of the Alaska Air National 
Guard indicates that in February 1957, a captain was killed in a 
crash while participating in an Army National Guard training 
exercise north of Anchorage.  This evidence supports the 
Veteran's account of witnessing a crash of a National Guard plane 
in February or March of 1957 in Alaska.  Given that a verified 
accident occurred in February 1957, in the same area and 
circumstances as reported by the Veteran, and resolving all doubt 
in favor of the Veteran, the Board finds that the Veteran's 
stressor has been verified.

Post-service records indicate the Veteran has been diagnosed with 
PTSD on several occasions and he has received group therapy at a 
VA outpatient center.  Specifically, in May 2007, the Veteran 
underwent a mental health assessment at a VA outpatient center.  
The Veteran stated that he was in the Army in the mid 1950's and 
with a convoy of tanks and National Guard planes posing as 
Russian aircraft, the plane came too close and some type of metal 
rod protruding from the plane slashed the Lieutenant's face and 
mouth, causing teeth and blood to fall into the tank.  The 
psychologist gave an Axis I diagnosis of PTSD and stated that the 
Veteran was diagnosed with non-combat related PTSD.  The 
treatment plan problems stated that the Veteran exhibited chronic 
PTSD as evidence by non-combat related PTSD from military trauma 
in the Army.

VA outpatient records indicate the Veteran has continued to 
receive PTSD therapy, including group therapy.  See December 2007 
VA outpatient note.

The Veteran was afforded a VA examination in August 2007.  The 
Veteran described a stressor stating that his tank commander was 
killed by an errant airplane and the pilot was killed.  The 
Veteran reported seeing the injured tank commander.  The examiner 
stated that the Veteran's level of traumatic stress exposure was 
medium-low because it was a single incident not actually 
witnessed, but he had contact with a maimed and dying tank 
commander and pilot.  The examiner reported that the Veteran did 
not persistently reexperience the traumatic event, except since 
he started in a PTSD program.  There were noted significant post-
military stressors including incarceration, substance abuse, 
probable personality disorder, and being involved in a violent 
world of criminal activity.  The Veteran was diagnosed with PTSD.  
An addendum opinion was obtained in April 2008.  The examiner 
stated that it was more likely than not that the Veteran's PTSD 
symptoms were caused either by childhood traumas or post-service 
traumas rather than his brief, single exposure to body parts and 
carnage during his otherwise uneventful military duty.  The 
examiner stated that medical records from St. Elizabeth's 
Hospital from 1966 did not indicate any mental illness, which 
strongly suggested his PTSD symptoms were precipitated by later 
events or that the Veteran is over-reporting his symptoms.

In this case the evidence shows conflicting opinions.  In both 
cases, a diagnosis of PTSD has been confirmed.  In the most 
recent opinion, the examiner stated the basis for his conclusion 
that PTSD was not caused by the Veteran's military experience as 
there were no problems in 1966.  This does not conflict with what 
the Veteran has stated: the Veteran reported that he did not 
start to experience these symptoms until he started to receive 
treatment at VA for PTSD.  In conclusion, the evidence 
demonstrates that the Veteran has a PTSD diagnosis based on his 
verified stressor.  Although there is a contrary medical opinion 
of record, the Board finds the VA outpatient psychologist's 
opinion to be as least as persuasive as the April 2008 VA 
examiner's opinion.  Therefore, the record supports a grant of 
service connection for PTSD.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


